Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 9, 10 and 19 are rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding each of claims 9 and 19, it is unclear what “the subsequent imaging data” is referring to as there is no prior recitation of a “subsequent imaging data”.  The antecedent basis issues in these claims require corrections.
Regarding claim 10, it is unclear what is meant by “the second imaging is selectively used to capture the second domain data”.  It appears that claim 10 should be amended to recite that “the second imaging system is selectively used to capture the second domain data”.  Appropriate amendment is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-9 and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hong et al. (US 2020/0019039) in view of Li et al. (US 2021/0368094).
Regarding claim 1, Hong teaches an imaging system, comprising: a first imaging system captures initial sensor data in a form of visible domain data; a second imaging system captures subsequent sensor data in a form of second domain data, wherein the initial and the subsequent sensor data are of different spectral domains; (see Hong at Fig. 1 which depicts imaging system 25; see Hong at the Abstract which discloses a novel imaging system for capturing imaging data; see Hong at [0044] which discloses the camera 50 may capture optical images in the visible spectrum; Hong at [0044] further discloses that camera 50 may capture optical images in the visible spectrum, it also may capture images based on electromagnetic signals outside of the visible spectrum. In some embodiments, for example, camera 50 may capture electromagnetic signals corresponding to infrared waves, thermal waves, ultraviolet waves, x-rays, gamma rays, microwaves, radio waves, etc.  Also see Hong at [0065] which discloses that other cameras, sensors, or imaging systems may be combined with the disclosed embodiments in any combination.  Examiner notes that since other imaging systems may be combined, two of these imaging systems may be mapped to the first imaging system and the second imaging system.  Hong at [0002] discloses that the present invention generally relates to an imaging system and, more particularly, relates to a multi-band hyperspectral imaging system that may be deployed in various systems, such as aerial vehicles and platforms, autonomous vehicles, boats, or robots, that use machine vision.  Hong at [0004] further discloses that a hyperspectral imaging system is not limited to any particular numbers or distributions of spectral bands and includes any imaging system that captures spectral data for an image across a plurality of different spectral bands (e.g., measured in frequencies or wavelengths) not limited to conventional RGB bands.  Hong at [0009] discloses that the imaging system comprises one or more cameras, each with a corresponding image sensor.  Hong at [0009] further discloses that the imaging system includes a plurality of bandpass filters that may be positioned in front of the one or more image sensors and that each bandpass filter has a passing band that allows the transmission of incident electromagnetic signals between a first and second wavelength associated with the filter.  Hong at [0009] discloses that a first bandpass filter in the system may have a passing band between 500 nm to 550 nm and that a second bandpass filter may have a passing band between a different pair of wavelengths, e.g., 610 nm to 640 nm.  Hong at [0011] discloses that the embodiments are not limited to any particular numbers of types of cameras and that the gray-scale cameras may include CCD, rolling-shutter CMOS, global-shutter CMOS, and also may include non-silicon based cameras, such as infrared or thermal cameras.  Hong at [0065] further discloses that other cameras, sensors, or imaging systems may include one or more of an RGB camera, a light detection and ranging (LiDAR) sensor, an ultrasonic sensor, a pressure sensor, a temperature sensor, a pressure sensor, or the like.  Examiner notes that the absence of or use of appropriate first bandpass filter for a camera capturing images within the visible spectrum may correspond to capturing initial sensor data in a form of visible domain data.  Examiner further notes that use of a different type of camera may correspond to capturing subsequent sensor data in a form of second domain data, such that the initial sensor data and the subsequent sensor data are of different spectral domains.)
and a controller subsystem, operatively coupled to the first and second imaging systems, detects at least one region of interest in real-time by applying a machine learning technique to the visible domain data, (see Hong at Fig. 2 which discloses a control system 23 and its communication device 20; also see Hong at [0025] which discloses that the control system 23 may be configured to control multiple systems or functions of a movable object; see Hong at [0056] which discloses that the passing bands 63 of the bandpass filters 60 may be nonoverlapping so each camera 50 captures an image (spectral image) of the same scene in a different spectral range, and that at least a portion of the spectral images captured by the cameras 50 may be processed, e.g., using processor 38 or another processor, to recreate the image of the scene, identify certain features or objects in the scene, or for any other image processing function or routine that may operate on different spectral images of the same scene.  Hong at [0063] discloses that in some embodiments, the filtered images may be used to detect an object or feature in a scene, or otherwise characterize aspects or properties of the filtered images, for example, using computer vision or deep learning methods.)
Hong does not expressly teach localizes at least one object of interest in the at least one region of interest to generate positional data for the at least one object of interest, and autonomously steers a point of focus of the second imaging system to a region of a scene including the object of interest to capture the second domain data responsive to the positional data which in a related art Li teaches (see Li at [0152] discloses that at operation 1610, the device identifies a subject depicted in the first image, for instance using object detection, feature detection, facial detection, feature recognition, object recognition, facial recognition, saliency mapping, one or more of the other image detection or recognition techniques discussed herein, or a combination thereof, at operation 1615, the device inputs the first image into a machine learning model 1520, the machine learning model 1520 being trained using a plurality of images with identified subjects, and at operation 1620, the device generates, using the machine learning model 1520, an alternate positioning of the subject within the first image, an alternate positioning of the image capture device, one or more image capture settings, one or more image processing settings, or some combination thereof; Examiner notes that alternate positioning of the image capture device relies on generated positional data.  Examiner maps the subject to the at least one object of interest.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hong to localize at least one object of interest in the at least one region of interest to generate positional data for the at least one object of interest, and autonomously steer a point of focus of the second imaging system to a region of a scene including the object of interest to capture the second domain data responsive to the positional data, as taught by Li.  
One would have been motivated to make such a modification to provide guidance for optimizing image composition, image capture settings, and/or image processing settings, as suggested by Li at the Abstract.  
Independent claim 14 is directed toward a method that performs the steps recited in the system of claim 1.  The cited portions of the references used in the rejection of claim 1 teach the steps recited in the method of claim 14.  Therefore, claim 14 is rejected under the same rationale used in the rejection of claim 1.
Independent claim 20 is directed toward a computer program product that performs the steps recited in the system of claim 1.  The cited portions of the references used in the rejection of claim 1 teach the steps recited in the computer program product of claim 20.  Therefore, claim 20 is rejected under the same rationale used in the rejection of claim 1.
Regarding claim 2, the modified Hong teaches the imaging system of claim 1, further comprising autonomously providing depth information and material properties of the at least one object (see Hong at [0063] which discloses that the filtered images may be used to determine three-dimensional depths of objects or features in a scene, and that filtered images can be combined in a manner that facilitates identifying spatial differences of the same object in different images; Examiner maps the three-dimensional depth and spatial differences of objects to depth information and material properties of the at least one object.)
Claim 16 is directed toward a method that performs the steps recited in the system of claim 2.  The cited portions of the references used in the rejection of claim 2 teach the steps recited in the method of claim 16.  Therefore, claim 16 is rejected under the same rationale used in the rejection of claim 2.
Regarding claim 3, the modified Hong teaches the imaging system of claim 1, wherein the first imaging system comprises an imaging device selected from the group consisting of an RGB camera, an InfraRed (IR) camera, and a thermal camera (see Hong at [0011] which discloses that the embodiments are not limited to any particular numbers of types of cameras and that the gray-scale cameras may include CCD, rolling-shutter CMOS, global-shutter CMOS, and also may include non-silicon based cameras, such as infrared or thermal cameras; see Hong at [0065] which disclose that other cameras, sensors, or imaging systems may include one or more of an RGB camera.)
Regarding claim 4, the modified Hong teaches the imaging system of claim 3, wherein the second imaging system comprises a radar imaging system (see Hong at [0028] which discloses that imaging devices may include photographic cameras (e.g., analog, digital, etc.), video cameras, infrared imaging devices, ultraviolet imaging devices, x-ray devices, ultrasonic imaging devices, radar devices, binocular cameras, etc.) 
Regarding claim 5, the modified Hong teaches the imaging system of claim 3, wherein the second imaging system comprises a mmWave imaging system (see Hong at [0028] which discloses that imaging devices may include photographic cameras (e.g., analog, digital, etc.), video cameras, infrared imaging devices, ultraviolet imaging devices, x-ray devices, ultrasonic imaging devices, radar devices, binocular cameras, etc.  Examiner notes that radar devices utilize the millimeter wave spectrum.)
Regarding claim 6, the modified Hong teaches the imaging system of claim 1, wherein the first and the second imaging systems are configured to share a common set of x and y coordinates for any scenes captured thereby, wherein the common set is used to generate the positional information (see Hong at [0059] in conjunction with Fig. 7, which discloses a rotatable stage 70 having a rotation mechanism 75 on which a plurality of bandpass filters 60 is mounted in accordance with certain disclosed embodiments.  Hong at [0059] further discloses that the rotatable stage is a wheel on which a plurality of bandpass filters 60 is mounted at fixed positions and that this implementation in FIG. 7 is merely exemplary, and those skilled in the art will appreciate that other implementations are possible consistent with the disclosed embodiments.   Hong at [0059] further discloses that in some embodiments, the rotatable stage 70 may be further mounted on one or more adjustable translation stages (not shown).  Examiner notes that each of the one or more adjustable translation stages may be mapped to an imaging system and that the rotatable wheel is attached to the rotation mechanism such that the rotatable stages or imaging systems have a common set of x and y coordinates for any images that are captured.)
Claim 17 is directed toward a method that performs the steps recited in the system of claim 6.  The cited portions of the references used in the rejection of claim 6 teach the steps recited in the method of claim 17.  Therefore, claim 17 is rejected under the same rationale used in the rejection of claim 6.
Regarding claim 7, the modified Hong teaches the imaging system of claim 1, wherein localize the at least one object of interest comprises extracting coordinates of the at least one object of interest (see Li at [0114] which discloses that the second image 1120 may include metadata identifying geographic coordinates from which it was captured.)
Claim 18 is directed toward a method that performs the steps recited in the system of claim 7.  The cited portions of the references used in the rejection of claim 7 teach the steps recited in the method of claim 18.  Therefore, claim 18 is rejected under the same rationale used in the rejection of claim 7.
Regarding claim 8, the modified Hong teaches the imaging system of claim 1, wherein the second domain data includes information from the scene unobservable in the visible domain (see Hong at [0006] which discloses that the method includes identifying, using the machine learning model, one or more changes to one or more properties associated with image capture that cause a visual difference between the first image and a second image to be captured by the image sensor after capturing the first image.)
Claim 15 is directed toward a method that performs the steps recited in the system of claim 8.  The cited portions of the references used in the rejection of claim 8 teach the steps recited in the method of claim 15.  Therefore, claim 15 is rejected under the same rationale used in the rejection of claim 8.
Regarding claim 9, the modified Hong teaches the imaging system of claim 1, further comprising controlling an autonomously driven motor vehicle responsive to the subsequent imaging data (see Hong at [0008] which discloses that the present invention overcomes the disadvantages of the prior art by providing novel hyperspectral imaging systems and techniques that may be used in machine vision systems, including but not limited to movable objects, such as aerial vehicles and platforms, autonomous vehicles, boats, or robots, that use machine vision.  Hong at [0063] and at [0066] further discloses that different filtered images may be used to detect an object of feature in a scene, or otherwise characterize aspects or properties of the filtered images, for example, using computer vision or deep learning methods, such as determining depths of objects, as well as analyze filtered signal differences to detect glass, water surfaces, etc. by way of executing software on the processor or any other processor.  Examiner notes that using and analyzing captured images by way of computer vision and deep learning methods corresponds to using the captured image to control the autonomously driven motor vehicle.)
Claim 19 is directed toward a method that performs the steps recited in the system of claim 9.  The cited portions of the references used in the rejection of claim 9 teach the steps recited in the method of claim 19.  Therefore, claim 19 is rejected under the same rationale used in the rejection of claim 9.
Regarding claim 12, the modified Hong teaches the imaging system of claim 1, wherein the first imaging system is a thermal camera for detecting temperature hot spots in the scene as the at least one region of interest (see Hong at [0011] which discloses that the embodiments are not limited to any particular numbers of types of cameras and that the gray-scale cameras may include CCD, rolling-shutter CMOS, global-shutter CMOS, and also may include non-silicon based cameras, such as infrared or thermal cameras.)
Regarding claim 13, the modified Hong teaches the imaging system of claim 1, wherein the controller subsystem is configured in a cloud computing configuration (see Li at [0090] which discloses that though an image capture device 105A is referenced in the operations 600, the operations 600 may be performed by a variety of devices, which may include an image capture device 105A, an image processing device 105B, an image capture and processing system 100, an image capture device 500 / 700 / 900 / 1100 / 1300 / 1500, one or more network servers of a cloud service, a computing device 1800, or some combination thereof.)

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Hong et al. (US 2020/0019039) in view of Li et al. (US 2021/0368094) and further in view of Choi et al. (US 2019/0144001).
Regarding claim 10, the modified Hong does not expressly teach the imaging system of claim 1, wherein the first imaging system is located on a first vehicle and the second imaging system is located in a second vehicle, and wherein the second imaging is selectively used to capture the second domain data which in a related art Choi teaches (see Choi at [0345] which discloses that while the first image 1010a captured by said another first vehicle is output to the first region, if another second vehicle different from said another first vehicle is selected on the second region (i.e., if a graphic object 1210a corresponding to said another second vehicle is selected), a second image 1010b captured by said another second vehicle, rather than the first image, may be output to the first region.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hong to include wherein the first imaging system is located on a first vehicle and the second imaging system is located in a second vehicle, and wherein the second imaging is selectively used to capture the second domain data, as taught by Choi.  
One would have been motivated to make such a modification to control images captured by a present vehicle and another vehicle in an optimized manner, as suggested by Choi at [0012].  
Regarding claim 11, the modified Hong teaches the imaging system of claim 10, wherein the first vehicle is an unmanned aerial vehicle (UAV), and the first imaging system comprises an imaging device selected from the group consisting of an RGB camera, an InfraRed (IR) camera, and a thermal camera (see Hong at [0011] which discloses that the embodiments are not limited to any particular numbers of types of cameras and that the gray-scale cameras may include CCD, rolling-shutter CMOS, global-shutter CMOS, and also may include non-silicon based cameras, such as infrared or thermal cameras; see Hong at [0065] which disclose that other cameras, sensors, or imaging systems may include one or more of an RGB camera.)


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROY RHEE whose telephone number is 313-446-6593.  The examiner can normally be reached on 8:30 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan, can be reached on 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the 
automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/R.R./Examiner, Art Unit 3661

/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661